BENEFIT MAINTENANCE PLAN OF DIME COMMUNITY BANCSHARES, INC. Adopted Effective as of November 1, 1992 Amended and Restated Effective as of December 31, 2008 TABLE OF CONTENTS Page ARTICLE I -DEFINITIONS Section 1.1 Actuarial Equivalent 1 Section 1.2 Affiliated Employer 1 Section 1.3 Applicable Limitation 1 Section 1.4 Bank 2 Section 1.5 Beneficiary 2 Section 1.6 Board 2 Section 1.7 Change in Control 2 Section 1.8 Code 2 Section 1.9 Committee 2 Section 1.10 Company 2 Section 1.11 Disability 2 Section 1.12 Eligible Employee 2 Section 1.13 Employee 3 Section 1.14 Employer 3 Section 1.15 Employer Contributions 3 Section 1.16 ERISA 3 Section 1.17 ESOP 3 Section 1.18 Exchange Act 3 Section 1.19 Fair Market Value of a Share 3 Section 1.20 Former Participant 3 Section 1.21 Savings Plan 3 Section 1.22 Memorandum Account 4 Section 1.23 Participant Account 4 Section 1.24 Plan 4 Section 1.25 Retirement Plan 4 Section 1.26 Specified Employee 4 Section 1.27 Share 4 Section 1.28 Stock Unit 4 Section 1.29 Termination of Service 4 Section 1.30 Unforeseeable Emergency 4 ARTICLE II -PARTICIPATION 5 Section 2.1 Eligibility for Participation 5 Section 2.2 Commencement of Participation 5 Section 2.3 Termination of Participation 5 ARTICLE III -BENEFITS TO PARTICIPANTS 5 Section 3.1 Supplemental Retirement Benefit 5 Section 3.2 Supplemental Savings Benefiit 6 Section 3.3 Supplemental ESOP Benefits 8 ARTICLE IV -DEATH BENEFITS 11 Section 4.1 Supplemental Retirement Plan Death Benefits 11 Section 4.2 Supplemental Savings Plan Death Benefits 11 Section 4.3 Supplemental ESOP Death Benefits 11 Section 4.4 Beneficiaries 11 ARTICLE V -DISTRIBUTIONS 12 Section 5.1 Scheduled Distributions to Participant 12 Section 5.2 Mandatory Cashout of Small Balances 13 Section 5.3 Restrictions on Payments to Specified Employees 13 Section 5.4 One-Time Election During 13 ARTICLE VI -TRUST FUND 14 Section 6.1 Establishment of Trust 14 Section 6.2 Contributions to Trust 14 Section 6.3 Unfunded Character of Plan 14 Section 6.4 Payments in the Event of a Change in Control 14 ARTICLE VII -ADMINISTRATION 15 Section 7.1 The Committee 15 Section 7.2 Liability of Committee Members and their Delegates 16 Section 7.3 Plan Expenses 16 Section 7.3 Facility of Payment 16 ARTICLE VIII -AMENDMENT AND TERMINATION 16 Section 8.1 Amendment by the Company 16 Section 8.2 Termination 17 Section 8.3 Amendment or Termination by Other Employers 17 ARTICLE IX -MISCELLANEOUS PROVISIONS 17 Section 9.1 Construction and Language 17 Section 9.2 Headings 17 Section 9.3 Non-Alienation of Benefits 18 Section 9.4 Indemnification 18 Section 9.5 Severability 18 Section 9.6 Waiver 18 Section 9.7 Governing Law 18 Section 9.8 Taxes 19 Section 9.9 No Deposit Account 19 Section 9.10 No Right to Continued Employment 19 Section 9.11 Status of Plan Under ERISA 19 Section 9.12 Compliance with Section 409A of the Code 19 ARTICLE X -EFFECTIVE DATE OF THE AMENDED AND RESTATED PLAN 20 Benefit Maintenance
